193 F.3d 526 (D.C. Cir. 1999)
Maria V. Cruz, for herself and as representative of Gustavo Cruz and Joaquin Rodriguez, minors, et al.,Appellantsv.American Airlines, Inc., Appellee
No. 98-7186 Consolidated with 98-7187
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued September 9, 1999Decided October 12, 1999

Appeals from the United States District Court for the District of Columbia(No. 96cv02817)(No. 97cv02883)
Leonard N. Bebchick argued the cause and filed the briefs  for appellants.
Carroll E. Dubuc argued the cause for appellee.  With him  on the brief was John E. Gagliano.
Before:  Wald, Silberman, and Tatel, Circuit Judges.
Opinion for the Court filed by Circuit Judge Silberman.
Silberman, Circuit Judge:


1
Appellants seek reversal of a  decision of the district court limiting their recovery for lost  luggage to the amount set forth in the Warsaw Convention,  and dismissing their common law fraud and deceit claims. We vacate in part the district court's entry of judgment  against appellants.  We hold that American Airlines' failure  to comply with the baggage weight notice provisions of the  Convention precludes it from relying on the Convention's  liability limitations, but that appellants' common law claims  are preempted by the Warsaw Convention.

I.

2
On December 21, 1995, fourteen members of the Cruz  family arrived at National Airport, having purchased tickets  for travel on American Airlines from Washington through  Miami and on to their ultimate destination of Santo Domingo. Prior to boarding, each family member checked two suitcases,  and was issued a baggage claim stub for each piece of  luggage.  These claim stubs did not indicate the weight of the  suitcases.


3
The next day, after a delay in Miami, the Cruzes arrived in  Santo Domingo.  Unfortunately, five of their suitcases did  not.  Informed that plane weight restrictions had forced  American to leave behind some of the baggage originally  checked on their Miami-Santo Domingo flight, the Cruzes  were told that the five suitcases would be shipped to Santo  Domingo on a flight later that day.  Upon their return to the  airport, however, the bags were still missing (why does this  sound so familiar?).  The Cruzes promptly filed a missing  property report with American;  they also profess to have  filled out, at American's request, more detailed "Declarations of Lost Property" indicating the contents and estimated value  of each lost suitcase.  American claimed that it did not  receive any Declarations from the Cruzes for over 40 days  after the Cruzes lost their luggage, and denied the Cruz  family's lost-luggage claims on the ground that they did not  comply with American's requirement, stated in its contract of  carriage, that Declarations be filed within 30 days of the date  of the loss of baggage (the "30-Day Rule").


4
The Cruzes sued American asserting a federal cause of  action under the treaty popularly known as the Warsaw  Convention,1 which governs claims arising out of the international carriage of persons and property by air.  They alleged  that they had submitted the required Declarations within the  30 days prescribed by the contract of carriage.  In any event,  appellants argued, the 30-Day Rule itself had been unlawfully  applied to them.  It was not mentioned in the tariffs American is required by law to file with the Department of Transportation for its Caribbean flights, see 49 U.S.C. § 41504  (1997), and it was also, according to appellants, contrary to  the express and exclusive lost-luggage provisions set forth in  the Warsaw Convention.  See Warsaw Convention Art. 26(2).Besides seeking the fair value of their lost luggage, the  Cruzes sought a declaratory judgment that American's application of the 30-Day Rule was unlawful, and an injunction  preventing American from applying the Rule to passengers  on its Caribbean flights in the future.  The Cruz family also  invoked the district court's supplemental jurisdiction to assert  claims for damages against American for fraud and deceit  under Maryland law, alleging that American had a practice of  intentionally misapplying the 30-Day Rule against international passengers to discourage lost-luggage claims.


5
Conceding for the purposes of litigation that it had both  lost the Cruzes' luggage and improperly denied their lost  luggage claim, American moved to dismiss all of appellants'  claims in excess of the compensation provisions set forth in Article 22(2) of the Warsaw Convention, which limits air  carrier liability to $9.07 per pound of luggage lost or damaged  in the course of air transportation.  The Cruzes responded  that American's failure to state the weight of each suitcase on  the baggage stubs, as required by Article 4(3)(f) of the  Convention, precluded American from relying on the Convention's liability limitations.  The district court ruled in favor of  American and limited appellants' recovery to $9.07 per pound,  using the default "deemed weight" set forth in American's  tariffs to calculate damages when the weight of a suitcase was  disputed or not known.  See Cruz v. American Airlines, Inc.,  Civil Action No. 96-02817, Mem. Op. at 16-17 (D.D.C. Oct. 24,  1997).  The court held that, as American's concessions resolved appellants' lost-luggage claims, the Cruzes no longer  had standing to challenge American's alleged misapplication  of the 30-Day Rule, see id. at 25-26, and that appellants'  common law claims were preempted by the Airline Deregulation Act, 49 U.S.C. § 41713(b)(1) (1997).  See id. at 35.  After  filing a motion for reconsideration and pursuing other procedural avenues in the district court--including filing a separate  class action raising similar substantive claims2--the Cruzes  appealed.

II.

6
As noted, the Cruzes seek relief under the Warsaw Convention, which governs claims arising from international air  transportation.  The primary issue in this case is simply  whether American's liability for losing the Cruzes' baggage is  limited by Article 22(b) of the Treaty to $9.07 a pound. Appellants argue no;  American did not comply with that  Article because the Treaty's liability limitation is conditioned  on a carrier's compliance with Article  4(4) which states that:


7
if the carrier accepts baggage without a baggage check having been delivered, or if the baggage check does not contain the particulars set out at [Article 4(3)](d), (f) and(h) above, the carrier shall not be entitled to avail him self of those provisions of the Convention which exclude or limit his liability.  (Emphasis added.)


8
Article 4(3)(f) requires carriers to include the "number and  weight of the packages" on its luggage tickets.  It is undisputed that American did not do so.  Appellants therefore  contend that American has lost its Warsaw Convention damage limitation and that they are entitled to recover the full  value of the luggage.


9
The district court accepted American's argument that Article 4(4) does not oblige a carrier to comply with all the  "particulars" of (d), (f), and (h) of that Article;  a carrier loses  its liability limitation protection only if it complies with none  of the particulars.  While acknowledging that "no other  courts" shared in its reading of Article 4(4), Mem. Op. at 11,  the district court reasoned as follows:


10
Article 4(4) directs that "if the baggage check does not contain the particulars set out at (d), (f) and (h) above, the carrier shall not be entitled to avail himself of those provisions of the convention which exclude or limit his liability."  The Court notes that the provision employs the conjunction "and" rather than "or."  In the ordinary case, the word "and" should retain its conjunctive meaning....  Considering the conjunctive meaning of the word "and," the plain language of this provision directs that liability is lifted only if all three "particulars" are missing.


11
Id. at 10-11 (emphasis in district court's opinion) (citations  omitted).  As the disputed luggage tickets contained two of  the three "particulars," the district court concluded that  American's failure to record the weight of each suitcase did  not preclude the carrier's recourse to the Convention's liability limits.  Id. at 11.


12
We do not agree.  Although we recognize that the district  court's interpretation is linguistically possible, we do not think  it is a reasonable construction.  It is rather clear to us that  the word "and" means that Article 4(4) of the Convention  obliges a carrier to comply with each of the three particulars.


13
American claims that appellants were hardly prejudiced by  its failure to weigh the pieces of baggage and record the  specific weights on the baggage tags because its practice was  to weigh (and charge extra) only for bags that exceed 100  pounds.3  All bags on which no extra charge is imposed are  deemed to weigh 100 pounds.  That is simply another way of  arguing that Article 4(3)(f)'s requirement makes little real  sense.  There is no apparent purpose in the requirement that  the carrier actually weigh each bag and record the weight on  the ticket, so long as a carrier's deemed-weight rules favor its  passengers.  Still the language of the Convention is unyielding and we have no warrant to dispense with portions we  might think purposeless.  As the Supreme Court has noted in  its interpretations of the Warsaw Convention, "where the text  is clear, we have no power to insert an amendment."  Chan v.  Korean Air Lines, Ltd., 490 U.S. 122, 134 (1989).


14
We therefore reject the reasoning employed in Martin v.  Pan American World Airways, Inc., 563 F. Supp. 135  (D.D.C. 1983), relied upon by American and discussed at length by the district court.  Mem. Op. at 8, 12-15.  In that  case, as well as ours, a default "deemed weight" was established in the airline's tariffs to "provide[ ] an alternative  means of fixing the amount of liability," and the Martins (like  the Cruzes) were made aware of the liability limitations of the  Convention and the availability of additional insurance.  Id. at  140;  Mem. Op. at 15.  The Martin court, explicitly eschewing  what it believed to be the "literal reading" of Article 4(4) and  looking instead to the Warsaw Convention's "primary purpose" of limiting air carrier liability, held that an "airline's  failure to record the weight of [a passenger's] luggage is a  technical and insubstantial omission ... which should not act  to extend the airline's liability."  Martin, 563 F. Supp. at 139,  141.  But calling the requirement technical does not reduce  its obligatory force--if a carrier wishes to assert the Convention's liability limitations.


15
American, trying another tack, argues that the need for  "uniformity" in construing treaties authorizes us to ignore the  requirements of Article 4(4).  To be sure, several courts have  done so, see, e.g., Republic Nat'l Bank of New York v.  Eastern Airlines, Inc., 815 F.2d 232, 238 (2d Cir. 1987);Abbaa v. Pan Am. World Airways, Inc., 673 F. Supp. 991,  992-94 (D. Minn. 1987), although since others have not, see,  e.g., Spanner v. United Airlines, Inc., 177 F.3d 1173, 1175-76  (9th Cir. 1999);  Tchokponhove v. Air Afrique, 953 F. Supp. 79  (S.D.N.Y. 1996);  Da Rosa v. TAP Air Portugal, 796 F. Supp. 1508, 1509-10 (S.D. Fla. 1992);  Gill v. Lufthansa German  Airlines, 620 F. Supp. 1453, 1456 (E.D.N.Y. 1985);  Maghsoudi v. Pan Am. World Airways, Inc., 470 F. Supp. 1275, 127880 (D. Haw. 1979), it could of course just as easily be argued  that uniformity would be served by accepting the Cruzes'  position.  But even had all federal courts that had considered  the issue decided that they had the authority to ignore the  Treaty's language, we would not have joined them.  If there  are circuit conflicts, it is for the Supreme Court to supply  uniformity.  Nor are we the least bit impressed by American's claim that the subsequent amendment to the Convention by Montreal Protocol No. 4,4 which entered into force on  March 3, 1999, and which eliminated the baggage-weight  requirement implicated in this case, should be read as "clarifying" the Convention's prior language.  Montreal Protocol  4's luggage ticket provisions clearly amend prior law;  as such  they cannot possibly be given retroactive effect by being  labeled a "clarification."


16
We therefore hold that the district court's interpretation of  Article 4(4) was in error, and that American's failure to  satisfy the Convention's baggage weight notice provisions  precludes it from recourse to the $9.07 per pound limit  provided in Article 22(2).  Assuming American continues to  concede liability on remand, appellants will be entitled to  recover for the actual value of their lost luggage.

III.

17
The Cruzes also appeal the district court's dismissal of  their fraud and deceit claims under Maryland common law. The district court threw out those claims on the ground that  they were preempted by the Airline Deregulation Act, 49  U.S.C. § 41713(b)(1).  However, American raises an alternative argument--that the Warsaw Convention itself provides  the exclusive cause of action for injury arising out of a loss of  luggage during international travel.  We agree with American's alternative argument, so we need not grapple with what  we regard as the more difficult issue of Airline Deregulation  Act preemption.


18
The Warsaw Convention's preemptive impact is much more  apparent after the Supreme Court's decision earlier this year  in El Al Israel Airlines, Ltd. v. Tseng, 119 S. Ct. 662 (1999).Prior to that opinion, there was considerable dispute in the  federal courts as to whether the Warsaw Convention--which  until 20 years ago was not even understood to create a cause of action, see In re Korean Air Lines Disaster, 932 F.2d 1475,  1491-92 (D.C. Cir. 1991) (Mikva, J., dissenting)--had a  preemptive impact on state law.  At one point we declined to  take sides on the issue, see id. at 1488, but the Supreme  Court has mooted our decorous position.


19
In Tseng, a passenger brought a claim under New York  tort law after being subjected to an intrusive preboarding  security search, alleging that the search caused her emotional  and psychological injuries.  See Tseng, 119 S. Ct. at 667.  The  Court held that the passenger's claim was preempted, and  that recovery for a personal injury sustained in the course of  international air travel, "if not allowed under the Convention,  is not available at all."  Id. at 668.  The Court relied on  Article 24 which provides that, "[i]n cases covered by" Article  17 (the Convention provision governing airline liability for  personal injury claims), Article 18 (provision for lost or  damaged luggage), and Article 19 (provision for damages  caused by delay of passengers or luggage), "any action for  damages, however founded, can only be brought subject to  the conditions and limits set out in this Convention."5  The  Court explained that Article 24 precludes "a passenger from  asserting any air transit personal injury claims under local  law, including claims that failed to satisfy Article 17's liability  conditions," id. at 671 (emphasis added).  It is clear, then,  that the Convention also provides the exclusive cause of  action in cases "covered by" Article 18.


20
There is still the question whether Article 18 "covers"  appellants' fraud and deceit claims against American.  Article 18 of the Convention establishes air carrier liability for damage "sustained in the event of the destruction or loss of ...  any checked baggage or any goods, if the occurrence which  caused the damage so sustained took place during the transportation by air."  Appellants contend that the "occurrence  which caused the damage" they sustained was not the loss of  their luggage, but American's fraudulent denial of their lost luggage claim.  In other words, the Cruzes argue that the  existence of an intervening event--the intentional misapplication of the 30-Day Rule to their claims--subsequent to the  loss of their luggage brings their common law claims outside  of the Warsaw Convention's area of applicability entirely. See Tseng, 119 S. Ct. at 673 ("The Convention's preemptive  effect on local law extends no further than the Convention's  own substantive scope.").


21
Here again, Tseng is instructive.  Article 17, which the  Court held preempted Tseng's state law claims, establishes  air carrier liability for "damage sustained in the event of the  death or wounding of a passenger or any other bodily injury  suffered by a passenger, if the accident which caused the  damage so sustained took place on board the aircraft or in the  course of any of the operations of embarking or disembarking."  Tseng did not suffer a "bodily injury" under Article 17;nor was the event that gave rise to Tseng's claim an "accident" as that term has been construed by prior cases.  See id.  at 667.  Nonetheless, the Court held Tseng's claims to fall  within the "substantive scope" of Article 17, and thus were  preempted.  See id. at 667-68.  By analogy we think that the  "substantive scope" of Article 18 must extend at least as far  as to encompass the Cruzes' common law claims.  The relationship between the occurrence that the Cruzes claim  "caused" their injuries (the misapplication of the 30-Day  Rule) is so closely related to the loss of the luggage itself as  to be, in a sense, indistinguishable from it.  If American had  simply asserted no reason for denying the Cruzes' lost luggage claim, and just refused to pay, it is clear that the  Cruzes' only remedy would be to sue under the Convention; they would not be able to fashion an additional state cause of  action for malice or stubbornness.  It follows, we think, that a bad reason for refusing to pay--whether based on an unenforceable rule or not--does not alter the legal situation.


22
To be sure, if American's agent had hit Cruz with a  baseball bat when rejecting Cruz's claim we would not think  Cruz's tort claim would be preempted by the Warsaw Convention.  Perhaps even a slanderous statement uttered by an  American employee in a heated argument over lost luggage  would be actionable.  But were we to permit the Cruzes'  "fraud and deceit" claims to proceed we would tear an obvious  hole in the Convention's exclusivity for creative lawyers to  exploit--a construction of the Convention that the Supreme  Court has made clear is to be disfavored.  See id. at 672.


23
We are left with appellants' claims for declaratory and  injunctive relief, which also are based on American's alleged  misapplication of the 30-Day Rule.  The district court dismissed these claims on jurisdictional grounds;  because American conceded that it had misapplied the 30-Day Rule, and  there was little risk of American once again misplacing the  Cruzes' luggage, appellants lacked standing to assert a challenge to the Rule.  Mem. Op. at 23-26.  It also is quite  possible that appellants' claims for declaratory and injunctive  relief are moot, as American professes to have corrected its  erroneous application of the 30-Day Rule to its Caribbean  flights.  Still, in the event that our remand of the district  court's grant of summary judgment breathes life into the  Cruzes' claims for declaratory and injunctive relief, we briefly  address American's argument that these claims are also  preempted by the Warsaw Convention.


24
American attempts to frame this issue in its favor by  depicting the Cruzes' claims for declaratory and injunctive  relief as based on state law.  However--while we agree that  appellants' complaint is hardly a model of precise pleading-these claims appear to be founded not on local law but on the  Warsaw Convention itself;  appellants allege that American's  application of the 30-Day Rule was in violation of the Convention's express lost-luggage claim notice provisions.  See Warsaw Convention Art. 26(2).  Furthermore, even if appellants'  claims were made under state law, the Convention preempts only "any action for damages, however founded."  Warsaw  Convention Art. 24.  Accordingly, we conclude that this claim,  unlike the Cruzes' common law claims, is not preempted by  the Warsaw Convention.


25
* * * *


26
We vacate the district court's entry of judgment against  appellants in the Cruz family's original suit (No. 98-7186),  and remand for proceedings consistent with this opinion.  As  our order reinstates the Cruzes' complaint to its status at the  time of the district court's grant of American's motion for  summary judgment, appellants' motion to amend their complaint as a class action remains pending before the district  court.6  We also vacate the district court's dismissal of appellants' class action (No. 98-7187), but note that this claim is  essentially duplicative of appellants' pending motion to  amend, and that consolidation of these two cases by the  district court would appear appropriate.


27
So ordered.



Notes:


1
  See Convention for the Unification of Certain Rules Relating  to International Transportation By Air, Oct. 12, 1929, 49 Stat. 3000,  T.S. No. 876, note following 49 U.S.C. § 40105 (1997).


2
  This appeal actually consolidates two cases.  Both cases--a  civil suit filed by five members of the Cruz family and a class action  subsequently filed by the same named plaintiffs--arise out of the  same set of facts and raise essentially identical substantive issues. Appellants had moved to amend their complaint as a class action  and that motion was pending when American moved for summary  judgment;  because it ruled in favor of American at summary  judgment, the district court dismissed appellants' motion to amend  as moot.  The Cruzes filed a separate class action (identical to their  motion to amend that was deemed moot by the district court), the  ultimate dismissal of which was largely predicated upon the district  court's substantive rulings in the original suit.  Since we vacate the  district court's summary judgment order in the original suit, appellants' complaint is restored to its prior status, with their motion to  amend their complaint as a class action still pending before the  district court.  Accordingly, we need not address appellants' procedural objections to the district court's disposition of the two cases  after it ruled against the Cruzes at summary judgment.


3
  The amount of American's default "deemed weight" was  initially disputed in the district court, with American claiming that  the deemed weight was 70 pounds and the Cruzes alleging that it  was 100.  At least for the purposes of the Cruzes' suit, American  has conceded that it has a 100-pound deemed-weight rule.


4
  Montreal Protocol No. 4 to Amend the Convention for the  Unification of Certain Rules Relating to International Carriage By  Air, signed at Warsaw on October 12, 1929, as amended by the  Protocol Done at the Hague on September 8, 1955, reprinted in  S. Rep. No. 105-20, pp.21-32 (1998).


5
  As alluded to above, Article 24 has also recently been modified by Montreal Protocol No. 4, and now states in relevant part  that, "[i]n the carriage of passengers and baggage, any action for  damages, however founded, can only be brought subject to the  conditions and limits set out in this Convention."  The Supreme  Court has indicated that this modification "merely clarifies, it does  not alter, the Convention's rule of exclusivity."  Tseng, 119 S. Ct. at  674.  While for the purposes of our analysis we examine the "[i]n  cases covered ... by Article 18" language contained in Article 24 at  the time of appellants' claim, we see no reason that the modifications to Article 24 would require a different conclusion.


6
  The Cruzes argue that the district court's denial of their  motion to amend its complaint as a class action prejudiced unnamed  class claimants whose claims expired under the Warsaw Convention  statute of limitations during the six-month period between the filing  of the motion to amend and appellants' subsequent filing of a class  action.  However, because appellants' motion to amend remains  before the court, the statute of limitations has tolled from the date  of filing with respect to the prospective class.  See American Pipe  & Constr. Co. v. Utah, 414 U.S. 538, 551-52 (1974).